Citation Nr: 0404874	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  03-10 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for pension purposes.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carol L. Eckart




INTRODUCTION

The veteran served on active duty from July 1972 to October 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of October 2002 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Portland Oregon that denied entitlement to nonservice 
connected pension.

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing held in January 2004.

In February 2004 the veteran's motion to advance this case on 
the docket was granted by the Board.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part


REMAND

The veteran is claiming entitlement to a nonservice connected 
pension based on permanent disability.  A review of the 
records and procedural history reflects that a possible 
psychiatric disability, as well as a possible cardiac 
disability, may exist and have yet to be addressed by the VA 
in determining whether he is entitled to a nonservice 
connected pension based on permanent disability.  
Specifically, the veteran testified as to having feelings of 
depression in January 2004.  VA records from September 2002 
point to a history of depression, chemical dependency and 
history of hospitalization at the Portland VA hospital in 
1998.  Furthermore, the lone medical record from 1998, is a 
May 1998 ECG report showing abnormal ECG and indicating that 
another ECG was taken a month earlier.  The VA examinations 
conducted in September 2002 fail to address either possible 
psychiatric or cardiovascular pathology.  Finally, as noted 
above, it appears that not all of the VA medical records from 
1998 have been obtained.  

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  

Accordingly, this case is REMANDED to the AMC for the 
following actions:

1.  The AMC must review the claims file 
and ensure that all duty to notify 
obligations have been satisfied in 
accordance with the decisions in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002).

2.  An attempt should be made to obtain 
all VA medical records from 1998 to 
include hospital records from the 
Portland, Oregon VA hospital.  If these 
records are not available, certification 
of such must be placed in the record.

3.  The AMC should arrange for a VA 
comprehensive examination (or 
examinations if necessary) by an 
appropriate specialist(s) for the purpose 
of ascertaining the veteran's ability to 
obtain and retain substantially gainful 
employment due to all disabilities.  
Notice should be sent to his most recent 
address of record.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction and completion of 
the examination(s). 

The examiner(s) must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies should be conducted.

The examiner(s) must be requested to 
express an opinion as to the impact of 
the veteran's disabilities on his ability 
to obtain and retain substantially 
gainful employment.  The examiner(s) must 
express an opinion as to whether the 
disabilities have rendered the veteran 
unable to work or unemployable.

The veteran's documented disabilities 
include, but are not necessarily limited 
to right rotator cuff tear rated as 20 
percent disabling, right knee 
degenerative joint disease rated as 10 
percent disabling and the following 
noncompensable disabilities of 
gastroesophageal reflux disease, 
bilateral cataracts and bilateral 
onychomycosis of the toenails.  Other 
possible disabilities shown in the record 
include a possible heart disorder 
documented by abnormal ECG findings and a 
possible psychiatric disorder.  

The examiner(s) must furnish an opinion 
as to the manifestations and severity of 
each identified disability, and the 
effect of the veteran's disability/ies on 
his ability to work.  The VA examiner(s) 
should state whether such disability/ies 
is/are susceptible to improvement through 
appropriate treatment.

The examiner(s) must determine whether 
these disabilities, alone or in 
combination render the veteran unable to 
work.

Any opinions expressed by the examiner(s) 
must be accompanied by a complete 
rationale.

4.  Thereafter, the AMC should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the AMC should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).

5.  The AMC should then readjudicate the 
veteran's claim, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If any of the decisions with 
respect to the claims remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case which should 
include evidence received subsequent to 
the March 2003 Statement of the Case.  
The veteran should be afforded an 
appropriate period of time within which 
to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claims must be afforded expeditious treatment by the 
AMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




